Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  139996(54)                                                                                           Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  139997                                                                                                                 Justices




  ERNEST HORVATH,
           Plaintiff-Appellee,
  v                                                                 SC: 139996-7
                                                                    COA: 283931, 284842
                                                                    Wayne CC: 07-713287-NI
  DON JOHNSON and SUBURBAN
  MOBILITY AUTHORITY FOR REGIONAL
  TRANSPORTATION, d/b/a SMART,
             Defendants-Appellants.
  ______________________________________


         On order of the Chief Justice, the motion by the Michigan Association for Justice
  for leave to file a brief amicus curiae in this case is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2010                    _________________________________________
                                                                               Clerk